Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites “the absorbent core is essentially the same size and shape as the container volume” which is considered indefinite.  It is unclear how it could be the same size and shape as the container volume as among other things the contents container sits within the core.  As such it is unclear how it can be essentially the same size and shape of the volume, even in view of what is described in the specification and the drawings as the volume is a cylinder, and the absorbent core is not.  For the purpose of examination, this limitation is understood that the outer radius the core is roughly the inner radius of the container.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1-6, 11-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane et al. (US 8,887,944) and in view of Leonard et al. (US 5,419,143).

Regarding claim 1, Deane discloses a vapor cryogenic storage container (100), comprising: one or more thermally insulated walls (105, 110, Col. 8 lines 2-4) that together partly define a closable container volume (130) having an open end (125) and an opposite closed end (bottom of 130); a core (320, 2600) housed in the container volume (130), a storage cavity (within each 330) formed in the core (320, 2600), the storage cavity (within each 330) being sized and shaped to hold a contents container in contact with the material such that the contents container remains stationary within the storage cavity when the orientation of the core changes (Col. 22 lines 62-67); a plurality of fluid channels (formed by aligned 410) formed in the core (320, 2600), each fluid channel having an open end (one 410 on the bottom end of 320) at an outer surface (outer edge of 2610) of the core and extending into the material (of 2610).

Deane does not specifically disclose the core comprising a porous material that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates, whereby liquid cryogenic material in the container volume is absorbed into the porous material through fluid channel surfaces.
Leonard teaches an absorbent core (23, 512) comprising a porous material (Col. 4 lines 3-11) that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates, whereby liquid cryogenic material (Col. 9 lines 15-19) in the container volume is absorbed into the porous material through fluid channel surfaces.
 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the dry vapor cryogenic storage container of Deane with having the core comprising a porous material that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates, whereby liquid cryogenic material in the container volume is absorbed into the porous material through fluid channel surfaces, as taught by Leonard for the purpose of providing protective cryogenic adsorption of liquid cryogen and extended refrigeration capability to the dewar in the event that the dewar is turned on its side or otherwise upset (Leonard - Col. 4 lines 3-9) and for the purpose of providing a porous material that would be capable of providing protective cryogenic adsorption of liquid cryogen that is well known in the art (Leonard - Col. 1 lines 45-52, Col. 4 lines 3-9).

Regarding claim 2, Deane, as modified, discloses wherein the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard) comprises a plurality of panels (units 330) formed from the porous material, the panels being held together in a stacked configuration (as shown in Fig. 4) in the container volume (within 110), each panel having a plurality of apertures (individual 410) formed therethrough such that the apertures of each panel are aligned (as shown in Fig. 4) with apertures of an adjacent panel to define at least portions of the plurality of fluid channels (formed by the aligned 410, as shown in Fig. 4).

Regarding claim 3, Deane, as modified, discloses wherein each panel (330) has a storage cavity opening (top of 330 covered by 340) formed therein such that the storage cavity opening of each panel circumscribes and partly defines the storage cavity (within 330).

Regarding claim 4, Deane, as modified, discloses wherein the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard) further comprises a holder (570) extending from a first end (as shown in Fig. 5 from bottom of 320 to top of 320) of the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard) to an opposite second end of the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard), the holder (570, Col. 28 lines 19-22) being configured to independently maintain the stacked configuration of the plurality of panels.

Regarding claim 5, Deane, as modified, discloses wherein the holder (570) includes one or more fasteners (1210, 1720, 1740) extending between the first and second ends (as shown in Fig. 5 from bottom of 320 to top of 320) of the absorbent core (made up of 320, Col. 28 lines 4-10, and 23, 512 Col. 4 lines 3-11 of Leonard)) through aligned apertures of the plurality of panels.

Regarding claim 6, Deane, as modified, teaches that the porous material is calcium silicate since Leonard teaches that the porous material (23, 512) is calcium silicate (Col. 4 lines 3-5, Col. 9 lines 7-12).

Regarding claim 11, Deane, as modified, discloses wherein the absorbent core (320, 2600, and 23, 512 Col. 4 lines 3-11 of Leonard) is a removable and replaceable component (Deane - Col. 26 lines 8-26) of the storage container (10).

Regarding claim 12, Deane, as modified discloses wherein the storage cavity (130) is lined with a shock absorbent material (Col. 19 lines 37-47). 

Regarding claim 13, Deane, as modified, discloses further comprising a temperature sensor (temp. sensor, Col. 29 line 65 — Col. 30 line 4) embedded in the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard).

Regarding claim 14, Deane, as modified, discloses wherein at least one of the fluid channels (formed by 410) has an open end at the storage cavity (200, as shown in Fig. 4).

Regarding claim 15, Deane, as modified, discloses wherein the absorbent core (320, 2600 and 23, 512 Col. 4 lines 3-11 of Leonard) comprises an outer core (2600) with a cavity formed therein (occupied by 320) and an inner core (320) formed from the porous material (Col. 4 lines 3-5, Col. 9 lines 7-12 of Leonard) that removably fits within the cavity of the outer core (within 2600, as shown in Fig. 27), a storage cavity (within 2600, as shown in Fig. 27) and at least some of the fluid channels (410, 2610) being defined in the inner core (320).

Regarding claim 16, Deane, as modified, discloses wherein both of the inner (320) and outer cores (2600) include the porous material (Col. 4 lines 3-5, Col. 9 lines 7- 12 of Leonard) and have at least some of the fluid channels (410, 2610) formed therein.

Regarding claim 17, Deane, as modified, discloses wherein the fluid channels (410, vertical in Fig. 4) formed in the inner core (320) are perpendicular with the fluid channels formed in the outer core (2610, horizontal in Fig. 27).

Regarding claim 18, Deane, as modified, discloses further comprising an extractor (500, 350, 320, as shown in Fig. 5) that includes the inner core (formed by 320, 340, 330) and a plate (350) attached at an end of the inner core (as shown in Fig. 5), wherein the plate (350) is in contact with an end of the outer core (2610) when the inner core (formed by 330) is in the cavity (as shown in Fig. 27) of the outer core.

Regarding claim 19, Deane, as modified, discloses wherein the storage cavity (within each 330) is one of a plurality of storage cavities (each 330) configured to hold individual contents containers in contact with the porous material (of 330, and 23, 512, Col. 4 lines 3-11 of Leonard) such that each contents container (Col. 22 lines 62-67) remains stationary within the corresponding storage cavity when the orientation of the absorbent core (320 and 23, 512 Col. 4 lines 3-11 of Leonard) changes.

With respect to claim 21, Deane, as modified does not teach wherein the absorbent core has a close fit with the thermally insulated walls.

Leonard teaches that the cryoretentive material (510) which forms the absorbent core can engaged the space and can be supported by the floor of the inner vessel (Column 9, lines 15-21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Leonard to have when using the absorbent core in in Deane as modified for it to have been supported on the floor by the inner vessel (one of the thermally insulated walls) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing it on the floor would allow for it to be supported within the system and kept in the place desired for use.

With respect to claim 22, Deane as modified does not teach wherein the absorbent core is sized and shaped to fit within the container volume and to contact the thermally insulated walls.

Leonard teaches that the cryoretentive material (510) which forms the absorbent core can engaged the space and can be supported by the floor of the inner vessel (Column 9, lines 15-21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Leonard to have when using the absorbent core in in Deane as modified for it to have been supported on the floor by the inner vessel (one of the thermally insulated walls) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing it on the floor would allow for it to be supported within the system and kept in the place desired for use.

With respect to claim 23, Deane as modified does not teach core is essentially the same size and shape as the container volume.

Leonard (Figure 1, 23 and Figure 9, 210) shows that the cryoretentive material is against the wall of the inner shell entirely around the central portion.

Therefore it would have been obvious based on the teaching of Deane as modified to have had the absorbent core (the cryoretentive material)  around the outside of the core against the inner wall of the vessel since based on the teaching of Leonard since it has been shown that combining the prior art elements to yield predictable results is obvious whereby providing the absorbent core around the entire central area would provide maximum coverage for use of the absorbent core.



Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deane et al. (US 8,887,944), in view of Leonard et al. (US 5,419,143), and in further view of Dementhon et al. (US 10,329,158). 

Regarding claims 7-10, Deane, as modified, fails to disclose wherein each of the plurality of fluid channels is formed in a non-cavity area of the absorbent core defined between an outer perimeter of the storage cavity and an outer perimeter of the absorbent core, a total area of the open ends of the fluid channels being in a range from 5% to 25% of the non-cavity area, and further greater than 20% of the non-cavity area, and wherein a combined surface area along all of the plurality of fluid channels is at least an order of magnitude, or twice, greater than the non-cavity area.

Dementhon does not explicitly teach wherein each of the plurality of fluid channels is formed in a non-cavity area of the absorbent core defined between an outer perimeter of the storage cavity and an outer perimeter of the absorbent core, a total area of the open ends of the fluid channels being in a range from 5% to 25% of the non- cavity area, and further greater than 20% of the non-cavity area, and wherein a combined surface area along all of the plurality of fluid channels is at least an order of magnitude, or twice, greater than the non-cavity area. Dementhon does, however, disclose each of the plurality of fluid channels (formed by 502, 813, as shown in Figs. 4, 8a-8f) is formed in a non-cavity area (made up of 510, 816, 815) of the absorbent core defined between an outer perimeter of the storage cavity and an outer perimeter of the absorbent core, a total area of the open ends of the fluid channels (within 502, 813, as shown in Figs. 4, 8a-8f) and wherein a combined surface area along all of the plurality of fluid channels (surface area of 502, 813, as shown in Figs. 4, 8a-8f). One skilled in the art would know that increasing the fluid channel ratio to the non-cavity area and the ratio of the area of the open ends of the fluid channels to the surface area along the fluid channels would increase the adsorption rate of the fluid. Therefore a ratio of a total area of the open ends of the fluid channels to the non-cavity area of the absorbent core is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the increased rate of adsorption. Therefore, since the general conditions of the claim, i.e. the open ends of fluid channels with a surface area along the length of the fluid channel within a non-cavity area were disclosed in the prior art by Dementhon, it is not inventive to discover the optimum workable value of 5% to 25% of the non-cavity area, and further greater than 20% of the non-cavity area, and at least an order of magnitude, or twice, greater than the non- cavity area by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the dry vapor cryogenic storage container disclosed by Dementhon having wherein each of the plurality of fluid channels is formed in a non-cavity area of the absorbent core defined between an outer perimeter of the storage cavity and an outer perimeter of the absorbent core, a total area of the open ends of the fluid channels being in a range from 5% to 25% of the non-cavity area, and further greater than 20% of the non-cavity area, and wherein a combined surface area along all of the plurality of fluid channels is at least an order of magnitude, or twice, greater than the non-cavity area.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deane et al. (US 8,887,944), in view of Leonard et al. (US 5,419,143), in further view of Giesy et al. (US 6,539,726).

Regarding claim 20, Deane discloses a vapor cryogenic storage container (100), comprising: a base (105) having super-insulated walls (105, 110, Col. 8, lines 2-4); a lid (2620, Fig. 27) that fits on the base (105), wherein the base (105) and lid (2620) together define a container volume (120, 130) of the storage container (100); an outer core sized (2600) and shaped to fit within the container volume (130) such that an outer surface of the outer core (2600, as shown in Figs. 4, 27) is in contact with the super- insulated walls (110) and such that the outer core (2600) remains stationary within the container volume when the orientation of the storage container changes (stabilized by 350, Col. 23, lines 5-10), wherein the outer core (2600) has a cavity facing the lid (2620, covered by 340); an extractor (320, 350, 500) comprising an inner core (320) and a handle (510) attached at an end of the inner core (320, via 350 as shown in Fig. 7), wherein the inner core (320) is sized and shaped (Col. 26, lines 8-26) to removably fit within the cavity and the handle is foldable to lie flat along the top of the inner core when the inner core is in the cavity; a storage cavity (within each 330) formed in the inner core (320), the storage cavity (within each 330) being sized and shaped (Col. 22, lines 62- 67) to hold a contents container in contact with the inner core such that the contents container remains stationary within the inner core when the orientation of the inner core changes, and wherein a plurality of fluid channels (formed by aligned 410) formed in the material (320), each fluid channel having an open end (one 410 on the bottom end of 320) at an outer surface (430) of one of the cores, whereby liquid cryogenic material (para. 99) is absorbed into the porous material through fluid channel surfaces.
Deane does not necessarily disclose that one or both of the inner and outer cores comprise a panel of porous material that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates and does not disclose that the handle is foldable to lie flat along the top of the inner core when the inner core is in the cavity.

However, Leonard teaches wherein one or both of the inner (512) and outer cores (23) comprise a panel of porous material (Col. 4 lines 3-5, Col. 9 lines 7-12) that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates.

Therefore, it would have been obvious at the time of the effective filing of the application to combine the dry vapor cryogenic storage container of Deane so that one or both of the inner and outer cores comprise a panel of porous material that absorbs a cryogenic material in liquid form and releases the cryogenic material in vapor form as the absorbed liquid evaporates, as taught by Leonard for the purpose of providing protective cryogenic adsorption of liquid cryogen and extended refrigeration capability to the dewar in the event that the dewar is turned on its side or otherwise upset (Leonard - Col. 4 lines 3-9) and for the purpose of providing a porous material that would be capable of providing protective cryogenic adsorption of liquid cryogen that is well known in the art (Leonard - Col. 1 lines 45-52, Col. 4 lines 3-9).

In addition, it is noted that Giesy teaches a foldable handle (50) to lie flat along the top of the inner core when the inner core is in the cavity. 

Therefore, it would have been obvious at the time of the effective filing of the application to combine the dry vapor cryogenic storage container of Deane with a foldable handle to lie flat along the top of the inner core when the inner core is in the cavity, as taught by Leonard for the purpose of having the handle be configurable in different configurations in and out of the dewar and easier to fit into the dewar or have the dewar fit in a smaller space during shipping.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the rejection under 35 USC 112(b) are persuasive for the previous rejections.

Applicant argues pages 8-9 that “no such benefit” as described in the rejection “would be yielded by this modification of Deane, that one of skill in the art would not be motivated to attempt such a modification would be detrimental to intended operation of the device of Deane” which “disclosed heat sink modules that contain ice and liquid water” which is not “free to flow through the storage units” which would obviate the function of these heat sink modules.  This is not persuasive.

	First the ice and water is only one example of a configuration of the system.  By providing the porous material if something outside of what is desired happens absorption of a refrigerant can be provided.  

Applicant further argues that “such a modification would actually be detrimental to the intended operation of the device of Deane” because “no liquid cryogen or other liquid coolant is free to flow”. This is not persuasive.

The absorber wouldn’t be needed except in the case when liquid coolant was outside of where it should be which would give the benefit of being able to deal with it.

Applicant further argues that making the walls of the storage unit out of the absorbent material would make it too brittle or weak.  This is not persuasive.

The modification is not to change the walls of the material, but to include an absorbent material as part of the central core which would allow the system to absorb coolant, thus the walls of the storage unit would remain unchanged and additional absorption material would be added.

Applicant’s remaining arguments are moot in view of the rejection above including to the new claims which as can be seen in the rejection are obvious in view of Leonard as applicant is applying a teaching an modification by Leonard that was not made in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763